Citation Nr: 1529874	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  06-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to special monthly compensation (SMC) based upon the loss of use of a creative organ, claimed as impotency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served in the California National Guard from March 1983 to retirement in April 2003.  He was mobilized for a period of active duty from September 1990 to May 1991.  From November 1990 to April 1991, he served in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Oakland, California.  

This case was previously remanded in November 2008, July 2011, and October 2012 for further development.  

The issue of entitlement to special monthly compensation based upon the loss of use of a creative organ, claimed as impotency, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran's diagnosed type 2 diabetes mellitus had its onset in service, within one year of service discharge, or is otherwise related to his active service.  

2.  The competent and credible evidence fails to establish that the Veteran's diagnosed hypertension had its onset in service, within one year of service discharge, or is otherwise related to his active service.  



CONCLUSIONS OF LAW

1  Type 2 diabetes mellitus was not incurred in or aggravated by service, nor may type 2 diabetes mellitus be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2.  Hypertension was not incurred in or aggravated by service, nor may hypertension be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of an October 2014 letter sent to the Veteran that fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  The Veteran's service treatment records were incomplete.  The Board remanded the claims three times in an effort to locate those records.  The records that could be located were submitted to the file.  In December 2010 and June 2013, Formal Findings of Unavailability of Service Treatment Records were recorded in the claims file.  It was noted that all procedures to obtain the service treatment records from September 1990 to May 1991 were followed and all efforts were exhausted.  Private treatment records from the Indian Health Clinic and Kaiser Permanente were sought and associated with the claims file.  No other outstanding evidence has been identified.   

The Veteran was also afforded VA examinations in connection with the claims.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  The Board finds the April 2009 and October 2011 VA examination reports were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues on appeal decided herein has been met.  38 C.F.R. § 3.159(c) (4).  

Further, the Veteran was offered the opportunity to testify at a Board haring.  He withdrew his Travel Board hearing request.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claims decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).   

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including type 2 diabetes mellitus and hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In this case, type 2 diabetes mellitus and hypertension are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b)  applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The Veteran asserts that service connection is warranted for type 2 diabetes mellitus and hypertension due to service incurrence.  He stated that while in the National Guard, he was mobilized to Southwest Asia and that he was treated by a field medic for type 2 diabetes mellitus.  He stated that he also developed hypertension at the same time.  

Service treatment records for the period from September 1990 to May 1991 are not associated with the claims file.  Numerous attempts have been made to locate those records.  However, any further attempts would be futile as the evidence reflects that those records apparently no longer exist.  In January 2013, the Veteran sent an e-mail to VA indicating that he had no medical records outside of the VA.  There were limited records located in May 2010 from the Indian Health Clinic and it was noted that prior to that time, he received treatment from Kaiser Permanente.  

Although the Veteran related that he was diagnosed by a field medic in Southwest Asia in 1990, the earliest service treatment records reflected in the file were from November 1991 when he was seen for flu-like symptoms.  He was not on active duty at that time, and no notation was made to the record that he was being treated for type 2 diabetes mellitus or hypertension.  The records show that the Veteran underwent a stress test on Procardia in March 1996, nearly 4 years after his service in Southwest Asia.  In an October 2011 VA examination report, it was noted that in early March 1996, there was no mention of diabetes mellitus or hypertension medication.  In late March 1996 (March 22, 1996) it was noted that he was on Procardia.  Type 2 diabetes mellitus was firmly diagnosed on May 4, 1996.  There are no other records which show diagnoses for the two disorders prior to that time, specifically during his active duty from September 1990 to May 1991.  

The Board points out, however, that the absence of in-service evidence of type 2 diabetes mellitus or hypertension is not fatal to those claims for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of the current disabilities and a medically sound basis for attributing such disabilities to service may serve as a basis for a grant of service connection.   

The Board has considered the Veteran's statements submitted through written correspondence, with respect to his type 2 diabetes mellitus and hypertension.  He stated that these now diagnosed disabilities were diagnosed by a field medic during the Persian Gulf War.  The Board acknowledges that the Veteran is certainly competent to report events he experienced during service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  However, it is important to note that the Veteran is not competent to establish that he had type 2 diabetes mellitus or hypertension as these disabilities require testing, and are therefore considered medically complex determinations.  Further, the evidence does not thereafter demonstrate the presence of type 2 diabetes mellitus or hypertension within the balance of the Veteran's active service or until many years thereafter.

As evidence showing diabetes mellitus or hypertension within the active duty period of September 1990 to May 1991 or within the one year presumptive period is lacking, the claims of entitlement to service connection for type 2 diabetes mellitus and hypertension are not warranted.  


ORDER

Service connection for type 2 diabetes mellitus is denied.  

Service connection for hypertension is denied.  


REMAND

Further development is necessary in this case as to the issue of entitlement to SMC based on the loss of use of a creative organ, claimed as impotency.  

VA regulations provide that special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech or, in the case of a woman veteran, loss of 25% or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy), or following receipt of radiation treatment of breast tissue.  38 C.F.R. § 3.350(a)  (2014).

In this case, the Veteran has been found to have loss of use of a creative organ, claimed as impotency, based on his hypertension and/or diabetes mellitus disorders.  He is not service connected for either disorder.  However, he is service connected for a lumbar spine disability, and the evidence of record also indicates that he has been impotent since a motor vehicle accident wherein he injured his back.  As it is not clear as to the etiology of his impotency, an additional VA examination must be performed to determine the cause of his loss of use of a creative organ, and whether it is due to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence related to loss of use of a creative organ claimed as impotency, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a claim for SMC for loss of use of a creative organ, claimed as impotency.  

3.  Following completion of the above, the Veteran should undergo an appropriate VA genitourinary examination to determine the nature and etiology of the Veteran's claimed impotency.  All indicated studies should be performed. The electronic claims file must be reviewed in connection with the examination and the examination report must be annotated as to such review.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed impotency is due to a service-connected disability (posttraumatic stress disorder; back strain with mechanical low back pain; and lumbar spondylosis, L5 on S1, with degenerative arthritis).  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.   In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


